Citation Nr: 0404030	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  99-15 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for celiac sprue.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 decision by the RO in St. Louis, 
Missouri, which denied service connection for celiac sprue.  
In February 2001 the Board remanded the case for further 
development.  The requested development was completed and the 
case was returned to the Board for further appellate action.  
A personal hearing was held before the undersigned Veterans 
Law Judge in June 2002.  

In August 2002, the Board denied service connection for 
celiac sprue.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").  Pursuant to a joint motion for remand, the Court 
vacated the Board's August 28, 2002, decision and remanded 
the case to the Board for further action in light of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L.No. 106-475, 114 Stat. 2096 (2000). 


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for celiac sprue and the VA has made reasonable efforts to 
develop such evidence.

2.  Celiac sprue is not a disorder of service origin or 
attributable to any incident therein.


CONCLUSION OF LAW

Celiac sprue was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In the present case, regarding the issue of entitlement to 
service connection for celiac sprue, the claimant's 
substantially complete application was received on August 
1998.  Thereafter, in a rating decision dated March 1999, 
that issue was denied.  Only after that rating action was 
promulgated did the RO provide notice to the claimant 
regarding the duty to notify him of the evidence he must 
provide, and the evidence that VA would obtain on his behalf.  
That notice was provided in correspondence dated April 2001.  
Additional correspondence dated in September 2003, provided 
the veteran with other opportunities to submit evidence and 
informed him of what evidence VA had secured.  The veteran 
was provided with a statement of the case issued in June 
1999, and supplemental statement of the case issued in July 
1999, apprising him of VA actions in this case.  Thereafter, 
a Board decision dated in August 2002 continued to deny the 
claim.    

The Board is aware of the recent decision of United States 
Court of Appeals for Veterans Claims (Court) in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) which 
stands for the proposition that the plain language of [VCAA] 
requires that notice to a VA claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after", the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  38 U.S.C. §§ 5100, 
5103(a).  The Court further held that the Secretary failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")".  

To summarize, the Court held that once a substantially 
completed application has been received, and prior to a 
rating determination, "the Secretary must provide notice, 
consistent with the requirements of section 5103(a), 
§ 3.159(b), and Quartuccio, supra, that informs the claimant 
(1) of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information 
and evidence that VA will seek to provide, and (3) of the 
information and evidence that the claimant is expected to 
provide.  Furthermore, in compliance with the explicit 
requirement of § 3.159(b) and the implicit requirement of 
section 5103(a), on remand VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 3.159(b)(1) 
(emphasis added).  In other words, as a fourth element of the 
requisite notice, the Secretary must tell the claimant as to 
the matter at issue to "give us everything you've got 
pertaining to your claim(s)", or something to that effect.  
See 38 C.F.R. § 3.159(b)(1)."  

In order to satisfy the holding in Pelegrini to the letter of 
the law in this case, the Board would have to dismiss this 
case, holding, in effect, that the rating decisions of the RO 
promulgated prior to providing the veteran the full VCAA 
notice are void ab initio.  The result of this action would 
require that the entire rating process be reinitiated, with 
the claimant being provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action, 
the filing by the claimant of a notice of disagreement, the 
issuance of a statement of the case, and finally, the 
submission of a substantive appeal by the claimant.  

In this case, the claimant was provided every opportunity to 
submit evidence, attend a hearing at the RO before a Veterans 
Law Judge.  He was provided with the appropriate law and 
regulations.  He was given ample time to respond.  To allow 
the appeal to continue would result in nonprejudical or 
harmless error.  "The record has been fully developed," and 
"it is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim." Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 

The Board concludes that it may proceed, as specific notice 
as to which party could or should obtain which evidence has 
been provided in effect and no additional pertinent evidence 
appears forthcoming. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Thus, it is concluded that the claimant has 
sufficient notice of the type of information needed to 
support said claims and the evidence necessary to complete 
the application.  Therefore, the Board concludes that the 
duty to assist and notify as contemplated by applicable 
provisions, including the Veterans Claims Assistance Act of 
2000, has been satisfied with respect to said issue on 
appeal.  Accordingly, appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Furthermore, in the Board's opinion, given the veteran's 
advanced age, adherence to strict requirements could be 
detrimental to him, and would serve no useful purpose,  
where, despite notice not having been issued prior to a 
rating action, VCAA had been embraced, with the claimant 
having been provided VCAA assistance and notice at a later 
time in the process.  

Factual Background

The veteran's service medical records were destroyed in a 
July 1973 fire at the National Personnel Records Center 
(NPRC).  There are no records available.  Efforts to 
reconstruct his service medical records were undertaken and 
the veteran was asked to provide any records he possessed.  
He indicated that he did not have any service medical 
records.

Private treatment records, dated January 1993 to February 
1993, reveal the veteran was admitted to St. Mary's Health 
Center in January 1993 because of extreme weakness, pallor, 
unsteady gait and probable malabsorptive defect.  He had 
earlier been seen in May 1991 with a history of anemia and 
recurrent diarrhea.  At the time of his admission, he gave a 
50-year history of recurrent diarrhea because of anemia with 
weakness.  The discharge diagnosis was sprue.  

Edward D. Kinsella, M.D., in a March 1994 letter, stated that 
the veteran's diagnosis of sprue was well established in 
January 1993 and that he had been on a gluten-free diet since 
that time.

Subsequent treatment records from DePaul Health Center dated 
April 1996 to May 1996 show ongoing treatment for diagnosed 
celiac sprue and associated symptoms.  An April 1996 
consultation report noted "[i]n retrospect, the patient had 
chronic diarrhea since 1945."

VA outpatient treatment records, dated December 1997 to 
August 1998, show diagnosed celiac sprue which was controlled 
with diet.

In a June 1999 letter, M. D. Davis, M.D., indicated that she 
treated the veteran for tropical sprue beginning in October 
1988.  Included with her letter, is a photocopy of an undated 
U.S. Department of Labor Certification of Health Care 
Provider she filled out on the veteran's behalf.  The form 
indicated that the veteran suffered from a flare up of sprue 
and the condition commenced in 1994.

During a June 2002 Travel Board hearing before the 
undersigned Veterans Law Judge, the veteran testified that he 
was initially medically rejected for service because of a 
stomach disorder, but was later drafted.  In service, he was 
hospitalized and disqualified for overseas service.  Later, 
he was sent to a base closer to his home, while awaiting his 
discharge.  He believed his sprue either originated in 
service or was aggravated by his high-gluten diet in service.  
After service, he was sick for approximately one year.  He 
stated that all of the doctors which treated him immediately 
after service were probably dead.



Analysis

The veteran contends that he was treated for stomach problems 
and diarrhea in service; however, numerous efforts to obtain 
his service medical records have been futile.  The veteran 
has indicated that he does not have copies of his service 
medical records.  The United States Court of Claims for 
Veterans Appeals (Court) has held that, where the service 
medical records are presumed destroyed, the Board's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The Board is satisfied that the evidence of record shows that 
VA has made every effort to secure any additional service 
records for the veteran.

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service, or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

Reviewing the evidence of record, the Board finds that the 
preponderance of the evidence does not show that the 
veteran's currently diagnosed celiac sprue is directly 
related to active service or any incident therein.  
Initially, there is no competent medical opinion of record 
that indicates he had celiac sprue prior to October 1988, 
over forty years after his discharge from service.  Although 
the evidence shows that he currently has celiac sprue, there 
is no competent medical evidence etiologically linking it to 
his service, or any incident.  In this respect the Board 
notes that several treatment records noting the veteran's 
history of diarrhea since service do not constitute 
"competent medical evidence" as the information recorded by 
the medical examiners, is unenhanced by any additional 
medical comment by those examiners.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Although the veteran asserts he 
currently has celiac sprue as a result of his inservice diet, 
he is not competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the Board concludes that the veteran's current celiac sprue 
was not incurred in or aggravated during active service.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim for service connection for 
celiac sprue must be denied. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).



ORDER

Service connection for celiac sprue is denied.



	                        
____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



